In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-20-00252-CR
                                  ________________________

                           JUSTIN EDWARD HEDGER, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE


                              On Appeal from the 100th District Court
                                       Carson County, Texas
                      Trial Court No. 6352; Honorable Stuart Messer, Presiding


                                         November 17, 2020

                                 MEMORANDUM OPINION

                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appellant, Justin Edward Hedger, appeals from the trial court’s judgment

adjudicating him guilty of the offense of possession of marihuana, in an amount of 2,000

pounds or less but more than 50 pounds, 1 and sentencing him to ten years confinement.

The trial court’s certification of Appellant’s right of appeal reflects that Appellant waived




       1   See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(5) (West 2017) (second degree felony).
his right of appeal. Notwithstanding the certification, Appellant appealed and asserts that

the waiver is invalid. We dismiss the appeal.


       BACKGROUND

       In 2017, Appellant pleaded guilty, pursuant to a plea bargain agreement, to the

second-degree felony offense of possession of marihuana and was placed on deferred

adjudication community supervision for four years. The State later moved to revoke

Appellant’s community supervision and adjudicate his guilt, alleging that he violated six

conditions of his probation. Prior to the adjudication hearing, Appellant executed a sworn

Defendant’s Plea on Community Supervision Revocation, wherein he pleaded true to one

of the State’s allegations, that he was arrested for possession of marihuana in 2018 and

failed to notify his probation officer of the arrest. In the Plea, Appellant affirmed: “I waive

any right to appeal I may have in this case.” Appellant and the State also executed

Punishment Recommendations, recommending a ten-year sentence to the trial court.


       At the adjudication hearing, the State announced it was waiving all allegations in

its motion to adjudicate except those concerning Appellant’s 2018 arrest. After confirming

with Appellant that the plea agreement was entered voluntarily and knowingly, the trial

court found Appellant in violation of the conditions of his community supervision,

adjudicated him guilty of the original offense, and sentenced him in accordance with the

recommended punishment.


       ANALYSIS

       A trial court must enter a certification of a defendant’s right of appeal each time it

enters a judgment of guilt or other appealable order. TEX. R. APP. P. 25.2(a)(2). Appellate



                                              2
courts are obligated to ascertain whether the certification comports with the appellate

record. Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). If a certification

that shows the defendant has the right of appeal has not been made part of the record,

an appellate court must dismiss the appeal. TEX. R. APP. P. 25.2(d).


       Here, the trial court’s certification shows that Appellant waived his right of appeal.

In his pending Motion to Retain Appeal and Statement of Grounds in Support, Appellant

argues that the plea agreement with the State was never executed because Appellant did

not enter a plea to the motion to adjudicate at the hearing. He contends, therefore, that

the waiver is invalid.


       The hearing record reflects that the trial court did not ask how Appellant pleaded

and Appellant did not plea to the allegations in the State’s motion to adjudicate. This is

irrelevant, however, to the determination of whether Appellant’s waiver of appeal is valid.

Indeed, there is no requirement that a defendant plea to allegations in a motion to

adjudicate. See TEX. CODE CRIM. PROC. ANN. art. 42A.751 (West Supp. 2020) (setting

forth the procedure for a hearing to revoke community supervision); Moore v. State, No.

14-14-00350-CR, 2015 Tex. App. LEXIS 7091, at *9 (Tex. App.—Houston [14th Dist.]

July 9, 2015, pet. ref’d) (mem. op., not designated for publication).


       Rather, the validity of a waiver of appeal depends on whether the waiver was

voluntary, intelligent, and knowing. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.

App. 2003).    A waiver may be knowing and intelligent when the defendant knows the

consequences of the waiver, i.e., he knows what his punishment will be and what errors

may have occurred at the time of his waiver. Id. at 618. Thus, a waiver may be knowing



                                             3
and intelligent where a defendant promises not to appeal in exchange for a recommended

sentence and the trial court sentences him accordingly. Blanco v. State, 18 S.W.3d 218,

219-20 (Tex. Crim. App. 2000). A defendant may also knowingly and intelligently waive

his appeal as part of a plea agreement when some other consideration is given by the

State, even when sentencing is not agreed upon. Carson v. State, 559 S.W.3d 489, 496

(Tex. Crim. App. 2018) (finding a waiver valid where appellant promised to waive his right

to appeal in exchange for the State’s promise to waive a jury trial). A waiver may be valid

even when non-negotiated, so long as the defendant understands the consequences of

the waiver, such as a wavier executed after sentencing. Monreal, 99 S.W.3d at 622.


       The record reflects that Appellant executed a plea agreement in which he pleaded

true to the motion to adjudicate and waived any right to appeal. In exchange, the State

waived certain allegations in its motion to adjudicate and recommended a sentence of ten

years. The hearing record shows that Appellant understood, as part of that agreement,

that he could not appeal without the trial court’s consent. Accordingly, the State provided

Appellant consideration for the waiver and Appellant understood the consequences of the

waiver. We, therefore, find that Appellant voluntarily, intelligently, and knowingly waived

his right to appeal and find that the trial court’s certification comports with the record.


       CONCLUSION

       For these reasons, we deny Appellant’s Motion to Retain Appeal and Statement of

Grounds in Support, reform the trial court’s judgment to reflect “None” as to Appellant’s




                                               4
“Plea to Motion to Adjudicate,” 2 and dismiss Appellant’s appeal pursuant to Rule of

Appellate Procedure 25.2(d).


                                                                 Per Curiam


Do not publish.




        2 This court has the power to modify the judgment of the trial court to make the record speak the
truth when we have the necessary information to do so. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d
26, 27-28 (Tex. Crim. App. 1993). Appellate courts have the power to reform whatever the trial court could
have corrected by a judgment nunc pro tunc where the evidence necessary to correct the judgment appears
in the record. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). The power to
reform a judgment is “not dependent upon the request of any party, nor does it turn on the question of
whether a party has or has not objected in the trial court.” Id. at 529-30.

                                                    5